
	
		I
		111th CONGRESS
		1st Session
		H. R. 3463
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Brady of Texas
			 (for himself, Mr. Herger,
			 Mr. Sam Johnson of Texas,
			 Mr. Ryan of Wisconsin,
			 Mr. Cantor,
			 Mr. Linder,
			 Mr. Nunes,
			 Mr. Tiberi,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Davis of Kentucky,
			 Mr. Reichert,
			 Mr. Boustany,
			 Mr. Heller,
			 Mr. Roskam,
			 Mr. Boehner,
			 Mr. Pence,
			 Mr. Thornberry,
			 Mr. Pitts, and
			 Mr. Lucas) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To make the repeal of the estate tax
		  permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal Permanency Act of
			 2009.
		2.Estate tax repeal
			 made permanentSection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act.
		
